Citation Nr: 1223241	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability (claimed as a mid-back condition).

2.  Entitlement to an initial rating greater than 10 percent for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 1996 to September 2000 and from October 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for a lumbosacral spine disability (which was characterized as mechanical low back pain also claimed as scoliosis) and assigned a 10 percent rating effective October 10, 2006, and denied a claim of service connection for a thoracic spine disability (which was characterized as mid-back strain).

The issue of entitlement to additional VA disability compensation for the Veteran's dependents has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran reported that his minor children, M.O.G. and A.O.F.G., both live with him in a January 2007 statement when he also provided Social Security numbers for them.  The Veteran also has provided a copy of the birth certificate for M.O.G.  It is not clear from a review of the record whether the Veteran is being compensated appropriately for both of the minor children who live with him.  For example, there is no indication in the currently appealed rating decision whether the Veteran is being paid additional compensation for either of these dependents.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a thoracic spine disability and for an initial rating greater than 10 percent for a lumbosacral spine disability can be adjudicated. 

The Board notes initially that the Veteran's service treatment records from his second period of active service between October 2001 and May 2002 have not been obtained and associated with the claims file.  The Veteran's service representative noted correctly in a May 2012 Brief submitted directly to the Board that none of the Veteran's service treatment records from his second period of active service between October 2001 and May 2002 have been obtained by the RO/AMC.  A review of the claims file confirms that the only service treatment records currently of record pertain to the Veteran's first period of active service between February 1996 and September 2000.  Thus, on remand, the RO/AMC should attempt to obtain all of the Veteran's available service treatment records.

With respect to the Veteran's service connection claim for a thoracic spine disability, the Board notes that the Veteran has contended that he incurred this disability during active service.  He also has contended that he has experienced a thoracic spine disability (which he characterized as mid-back strain) continuously since his service separation.  The Board notes that the Veteran was seen for VA spine examination in February 2007 and, at that time, no diagnosis of a thoracic spine condition was rendered by the VA examiner.  As noted above, however, the February 2007 VA examiner did not have access to the Veteran's service treatment records from his second period of active service because these records were not associated with the claims file at that time.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that VA must ensure that any medical opinion is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); see also 38 C.F.R. § 4.2 (2011).  Accordingly, the Board finds that the February 2007 VA examination report is less than probative on the issue of whether the Veteran experiences a thoracic spine disability which is attributable to active service.  Thus, on remand, the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his claimed thoracic spine disability.

With respect to the Veteran's higher initial rating claim for a lumbosacral spine disability, the Board notes that the Veteran essentially has contended that this disability is more disabling than currently evaluated.  A review of the claims file shows that the Veteran's most recent VA spine examination occurred in February 2007.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA spine examination in February 2007, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected lumbosacral spine disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board observes in this regard that the most recent VA treatment records associated with the Veteran's claims file are dated only through September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a thoracic spine disability and/or for his service-connected lumbosacral spine disability since his service separation.  Ask the Veteran to provide copies of any of his service personnel records or service treatment records from his second period of active service between October 2001 and May 2002 which may be in his possession.  Obtain all VA treatment records which have not been obtained already, including all records dated since September 2008.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the appropriate Federal records repository and request the Veteran's complete service treatment records from his second period of active service in the U.S. Army from October 2001 to May 2002 and his complete service personnel records.  If these records have been retired, take appropriate action to recall them.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of his thoracic spine disability and the current nature and severity of his service-connected lumbosacral spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any thoracic and lumbar spine disabilities currently experienced by the Veteran, if possible.  The examiner also should state whether disability attributable to the Veteran's thoracic spine can be separated from disability attributable to his lumbosacral spine, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a thoracic spine disability, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether the Veteran's service-connected lumbosacral spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner should state further whether the Veteran's service-connected lumbosacral spine disability is manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The examiner finally is asked to state whether the Veteran's service-connected lumbosacral spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

